EEOC FORM 131 (11/09)                   U.S. Equal Employment Opportunity Commission
                                                                                                       PERSON FILING CHARGE



                                                                                                                                 Jared Tulia
        ANCHORAGE POLICE DEPARTMENT
                                                                                                       THIS PERSON (check one or both)
        ATTN: Human Resources
        632 W 6th Avenue #610                                                                                X      Claims To Be Aggrieved
        Anchorage, AK 99501
                                                                                                                    Is Filing on Behalf of Other(s)

                                                                                                       EEOC CHARGE NO.
                                                                                                                           551-2018-03948
                                                 NOTICE OF CHARGE OF DISCRIMINATION
                                                           (See the enclosed for additional information)

     This is notice that a charge of employment discrimination has been filed against your organization under:
         X Title VII of the Civil Rights Act (Title VII)            The Equal Pay Act (EPA)                      The Americans with Disabilities Act (ADA)


              The Age Discrimination in Employment Act (ADEA)                        The Genetic Information Nondiscrimination Act (GINA)

     The boxes checked below apply to our handling of this charge:
1.     X No action is required by you at this time.
2.         Please call the EEOC Representative listed below concerning the further handling of this charge.

3.         Please provide by a statement of your position on the issues covered by this charge, with copies of any supporting documentation to the EEOC
           Representative listed below. Your response will be placed in the file and considered as we investigate the charge. A prompt response to this
           request will make it easier to conclude our investigation.

4.         Please respond fully by to the enclosed request for information and send your response to the EEOC Representative listed below. Your
           response will be placed in the file and considered as we investigate the charge. A prompt response to this request will make it easier to
           conclude our investigation.

5.         EEOC has a Mediation program that gives parties an opportunity to resolve the issues of a charge without extensive investigation or
           expenditure of resources. If you would like to participate, please say so on the enclosed form and respond by
           to
           If you DO NOT wish to try Mediation, you must respond to any request(s) made above by the date(s) specified there.

     For further inquiry on this matter, please use the charge number shown above. Your position statement, your response to our request for information,
     or any inquiry you may have should be directed to:

                              Angie Rivera,                                          Seattle Field Office
                        Investigator Support Asst                                    909 First Avenue
                             EEOC Representative                                     Suite 400
                                                                                     Seattle, WA 98104-1061
              Telephone      (206) 220-6912
                                                                                     Fax: (206) 220-6911
     Enclosure(s):           Copy of Charge

CIRCUMSTANCES OF ALLEGED DISCRIMINATION
     X Race     X    Color        Sex         Religion     X National Origin       Age          Disability         Retaliation      Genetic Information      Other


ISSUES: Promotion, Terms/Conditions

DATE(S) (on or about): EARLIEST: 04-20-2018                LATEST: 04-20-2018



A perfected charge (EEOC Form 5) will be mailed to you once it has been received from the Charging Party.

Date                              Name / Title of Authorized Official                                               Signature

                                  Nancy A. Sienko,                                                                  Nancy Sienko - MK
September 26, 2018                Director

                                                                                                                       Exhibit A, Page 1 of 2
                          Case 3:19-cv-00326-HRH Document 25-1 Filed 10/02/20 Page 1 of 2
Enclosure with EEOC
Form 131 (11/09)
                               INFORMATION ON CHARGES OF DISCRIMINATION
                                         EEOC RULES AND REGULATIONS

Section 1601.15 of EEOC's regulations provides that persons or organizations charged with employment
discrimination may submit a statement of position or evidence regarding the issues covered by this charge.

EEOC's recordkeeping and reporting requirements are found at Title 29, Code of Federal Regulations (29 CFR):
29 CFR Part 1602 (see particularly Sec. 1602.14 below) for Title VII and the ADA; 29 CFR Part 1620 for the EPA;
and 29 CFR Part 1627, for the ADEA. These regulations generally require respondents to preserve payroll and
personnel records relevant to a charge of discrimination until disposition of the charge or litigation relating to the
charge. (For ADEA charges, this notice is the written requirement described in Part 1627, Sec. 1627.3(b)(3),
.4(a)(2) or .5(c), for respondents to preserve records relevant to the charge – the records to be retained, and for
how long, are as described in Sec. 1602.14, as set out below). Parts 1602, 1620 and 1627 also prescribe record
retention periods – generally, three years for basic payroll records and one year for personnel records.
Questions about retention periods and the types of records to be retained should be resolved by referring to the
regulations.

Section 1602.14 Preservation of records made or kept. . . . . Where a charge ... has been filed, or an action
brought by the Commission or the Attorney General, against an employer under Title VII or the ADA, the
respondent ... shall preserve all personnel records relevant to the charge or the action until final disposition of the
charge or action. The term personnel records relevant to the charge, for example, would include personnel or
employment records relating to the aggrieved person and to all other aggrieved employees holding positions
similar to that held or sought by the aggrieved person and application forms or test papers completed by an
unsuccessful applicant and by all other candidates or the same position as that for which the aggrieved person
applied and was rejected. The date of final disposition of the charge or the action means the date of expiration of
the statutory period within which the aggrieved person may bring [a lawsuit] or, where an action is brought
against an employer either by the aggrieved person, the Commission, or the Attorney General, the date on which
such litigation is terminated.


                                  NOTICE OF NON-RETALIATION REQUIREMENTS

Section 704(a) of Title VII, Section 207(f) of GINA, Section 4(d) of the ADEA, and Section 503(a) of the ADA
provide that it is an unlawful employment practice for an employer to discriminate against present or former
employees or job applicants, for an employment agency to discriminate against any individual, or for a union to
discriminate against its members or applicants for membership, because they have opposed any practice made
an unlawful employment practice by the statutes, or because they have made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or hearing under the statutes. The Equal Pay Act
contains similar provisions. Additionally, Section 503(b) of the ADA prohibits coercion, intimidation, threats, or
interference with anyone because they have exercised or enjoyed, or aided or encouraged others in their
exercise or enjoyment, of rights under the Act.

Persons filing charges of discrimination are advised of these Non-Retaliation Requirements and are instructed to
notify EEOC if any attempt at retaliation is made. Please note that the Civil Rights Act of 1991 provides
substantial additional monetary provisions to remedy instances of retaliation or other discrimination, including, for
example, to remedy the emotional harm caused by on-the-job harassment.


                               NOTICE REGARDING REPRESENTATION BY ATTORNEYS

Although you do not have to be represented by an attorney while we handle this charge, you have a right, and
may wish to retain an attorney to represent you. If you do retain an attorney, please give us your attorney's
name, address and phone number, and ask your attorney to write us confirming such representation.

                                                                                     Exhibit A, Page 2 of 2
                      Case 3:19-cv-00326-HRH Document 25-1 Filed 10/02/20 Page 2 of 2
